This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                     NO. 35,467

 5 MELISSA LEDESMA,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF OTERO COUNTY
 8 James Waylon Counts, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Bennett J. Baur, Chief Public Defender
13 Kathleen T. Baldridge
14 Santa Fe, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 WECHSLER, Judge.
 1   {1}   Defendant appeals from the district court’s judgment and sentence, convicting

 2 her for resisting, evading, or obstructing an officer, possession of marijuana, and no

 3 proof of insurance. Unpersuaded that Defendant demonstrated error, we issued a

 4 notice of proposed summary disposition, proposing to affirm. Defendant has

 5 responded to our notice with a memorandum in opposition. We have duly considered

 6 Defendant’s response and remain unpersuaded. We, therefore, affirm.

 7   {2}   On appeal, Defendant challenges the sufficiency of the evidence presented to

 8 support her conviction for resisting, evading, or obstructing an officer. She argues that

 9 the State did not establish by sufficient evidence that she knew the officer was trying

10 to stop her and that she willfully refused to stop. [MIO 2-5] In response to our notice,

11 Defendant points out that she did not stop when the officer engaged his emergency

12 lights, because she did not realize that he was trying to stop her until he turned on his

13 siren, which made her realize that the officer intended to stop her. [MIO 2, 5] We

14 observe that Defendant did not stop immediately after the officer turned on his siren,

15 however. [MIO 5] The officer turned it on and off twice, and Defendant did not stop

16 for another block thereafter. [MIO 5]

17   {3}   As we stated in our notice, there was plenty of evidence from which the jury

18 could reasonably infer that Defendant was aware that the officer was attempting to




                                               2
 1 pull over her vehicle, that she willfully resisted pulling over, and that she drove slowly

 2 to cause delay in order to make time to hide drugs and other contraband.

 3 See State v. Cunningham, 2000-NMSC-009, ¶ 26, 128 N.M. 711, 998 P.2d 176

 4 (explaining that we indulge all reasonable inferences in favor of the verdict). The

 5 evidence included: the geographic distance Defendant traveled while the officer was

 6 signaling for her to stop; the slow speed with which Defendant drove without

 7 stopping; the behavior of her three passengers, frequently moving around, turning

 8 around to watch the officer, and appearing to hide something; the odd and nervous

 9 behavior of the passengers when the officer approached the vehicle; the case of beer

10 and open containers visible in the vehicle; and the drugs and drug paraphernalia found

11 on the passengers and in containers within the vehicle, including Defendant’s purse.

12 [DS 3; RP 115, 118-121]

13   {4}   Defendant’s alternative view of events does not present a basis for reversal,

14 because the jury is free to reject that version of the facts. See State v. Rojo, 1999-

15 NMSC-001, ¶ 19, 126 N.M. 438, 971 P.2d 829; see also State v. Salas, 1999-NMCA-

16 099, ¶ 13, 127 N.M. 686, 986 P.2d 482 (recognizing that it is for the factfinder to

17 resolve any conflict in the testimony of the witnesses and to determine where the

18 weight and credibility lie). Viewing the evidence in the light most favorable to the

19 verdict and disregarding all contrary evidence and inferences, we hold that the


                                               3
1 evidence was sufficient to support Defendant’s conviction for resisting, evading or

2 obstructing an officer as it was instructed to the jury. [RP 149] See Cunningham,

3 2000-NMSC-009, ¶ 26; Rojo, 1999-NMSC-001, ¶ 19.

4   {5}   Based on the analysis in the notice and in this opinion, we affirm the district

5 court’s judgment and sentence.

6   {6}   IT IS SO ORDERED.


7                                                ________________________________
8                                                JAMES J. WECHSLER, Judge


9 WE CONCUR:


10 ________________________________
11 MICHAEL D. BUSTAMANTE, Judge


12 ________________________________
13 STEPHEN G. FRENCH, Judge




                                             4